Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-23-1997

Yeskey v. PA Dept Corrections
Precedential or Non-Precedential:

Docket 96-7292




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Yeskey v. PA Dept Corrections" (1997). 1997 Decisions. Paper 165.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/165


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
γΙεΖζ/!Ι